COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Jourdan Flowers v. The State of Texas

Appellate case number:       01-16-00740-CR

Trial court case number:     1503097

Trial court:                 185th District Court of Harris County

        On October 27, 2016, we abated this case and remanded it to the trial court. In the
abatement order, we directed the trial court to determine whether appellant wished to
pursue his appeal and, if so, whether appointed trial counsel intended to represent
appellant on appeal or substitute counsel should be appointed; and to execute an amended
certification of appellant’s right to appeal. The court reporter has filed a reporter’s record
of the November 22, 2016 abatement hearing at which the trial court found that appellant
wished to pursue his appeal and is “still indigent.” The trial court clerk has filed a
supplemental clerk’s record that includes the trial court’s orders allowing Tucker Graves
to withdraw as appellant’s attorney of record, appointing Douglas M. Durham to
represent appellant on appeal, and ordering the court reporter to prepare and file the
reporter’s record without charge to appellant. The supplemental clerk’s record also
includes the trial court’s certification stating that this case “is not a plea-bargain case, and
the defendant has the right of appeal.” Accordingly, we REINSTATE this case on the
Court’s active docket.
       The clerk’s record was filed in this appeal on October 19, 2016, and the reporter’s
record was filed on December 9, 2016. Accordingly, appellant’s brief is due to filed
within 30 days of the date of this order. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: December 15, 2016